Case 9:20-bk-10554-DS   Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                          Exhibit Exhibit 1 Page 1 of 14




                   EXHIBIT 1
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                                Exhibit Exhibit 1 Page 2 of 14


                                    SECTION 5
                       SERVICE REQUIREMENTS/SCOPE OF WORK


 This section sets forth the general requirements that the Qualified Vendor shall comply with in the
 delivery of Qualified Vendor Agreement (“QVA” or “Agreement”) services. The Qualified
 Vendor shall also comply with the requirements in Section 7, Service Specifications, for each
 service identified in the Qualified Vendor Agreement Award Notice, as well as Section 6,
 DES/DDD Standard Terms and Conditions for Qualified Vendors, and all other provisions of the
 Request for Qualified Vendor Applications (“RFQVA”).

 5.1     Provider Qualifications

 The Qualified Vendor shall comply with all laws and meet all applicable license/certification
 requirements and performance standards throughout the term of the Agreement, including but not
 limited to the following:

 5.1.1   The Qualified Vendor shall have the appropriate current Arizona license and comply with
         all licensing requirements prior to the delivery of service. Payment will not be made for
         services delivered prior to the issuance of the license.

 5.1.2   The Qualified Vendor shall be certified by the Department as a home and community-
         based provider pursuant to Arizona Administrative Code (“A.A.C.”) Title 6, Chapter 6,
         Article 15, prior to the delivery of service. Payment will not be made for services delivered
         prior to the date of certification.

 5.1.3   The Qualified Vendor shall be registered as a provider with the Arizona Health Care Cost
         Containment System Administration (“AHCCCSA”) prior to the delivery of service.
         Payment will not be made for services delivered prior to the date of registration.

 5.1.4   Qualified Vendors that provide nursing and/or occupational, physical or speech therapy
         services shall also obtain a National Provider Identifier (“NPI”) and submit their NPI to
         AHCCCS. This requirement also applies to the individual practitioners who actually
         deliver the services in addition to the Qualified Vendors. An NPI can be obtained at
         https://nppes.cms.hhs.gov/NPPES/Welcome.do .

 5.1.5   Qualified Vendors that are considered as Group Billers by AHCCCS shall also ensure that
         they obtain a Provider Participation Agreement from each individual practitioner who
         actually delivers the services. Currently, this only applies to Qualified Vendors that deliver
         occupational, physical, or speech therapy services. Please refer to
         https://azahcccs.gov/PlansProviders/NewProviders/registration.html

 5.1.6   The Qualified Vendor shall comply with A.A.C. Title 6, Chapter 6, Article 9, and
         Managing Inappropriate Behaviors.

 5.1.7   The Qualified Vendor shall comply with all applicable Federal and State laws, including,


 RFQVA DDD-710000               5 - Services Requirements / Scope of Work - 1   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                                Exhibit Exhibit 1 Page 3 of 14


         but not limited to, the statutory, regulatory, and policy provisions cited in the QVA. The
         Qualified Vendor shall also comply with any subsequent revisions, amendments, versions
         unless the Division has issued an exception to such compliance. All licenses, permits,
         registrations, certifications, or other requirements imposed herein shall be maintained in
         good standing throughout the term of this Agreement.

 5.1.8   The Qualified Vendor shall comply with applicable Division policies, procedures, and
         administrative directives and policy alerts; refer to the Division’s website at
         https://des.az.gov/services/disabilities/developmental-disabilities for information on these
         authorities.

 5.1.9   As needed to effectively implement the service, the Qualified Vendor shall communicate
         effectively with the Division member and the member’s representative, as appropriate
         (e.g., American Sign Language or Spanish). Minimally, establishing an effective
         communication strategy is a primary consideration in accepting a referral. This may
         include utilizing alternative communication strategies (e.g., written versus spoken
         language), using a volunteer or paid translator, or recruitment of staff who speak different
         languages. The Qualified Vendor shall comply with all applicable requirements of state
         and federal law. Title VI of the Civil Rights Act of 1964, as amended, 42 United States
         Code (“U.S.C.”) § 2000d et seq., prohibits discrimination based on national origin. Failing
         to take reasonable steps to ensure meaningful access to Medicaid services for persons with
         limited English proficiency is a form of national origin discrimination prohibited by Title
         VI.

 5.1.10 When transportation of the member is provided or is part of the service delivery:

         5.1.10.1   The vehicle in which transportation is provided shall have valid vehicle
                    registration and license plates and, at a minimum, the level of liability insurance
                    required by the State of Arizona’s Department of Administration, Risk
                    Management Division.

         5.1.10.2   The vehicle shall be maintained in a safe, working order, and shall be equipped
                    with a working heating and air conditioning system, and a first aid kit.

         5.1.10.3   The vehicle shall be constructed for the safe transportation of the members. All
                    seats shall be fastened to the body of the vehicle and individual(s) properly
                    seated when the vehicle is in operation. The vehicle shall have operational seat
                    belts installed and be operational for safe passenger utilization. When
                    transporting, members shall be securely fastened in age- and weight-
                    appropriate restraints.

         5.1.10.4   Members with special mobility needs shall be provided transportation in a
                    vehicle adapted to meet these needs in order to facilitate adequate access to
                    service.




 RFQVA DDD-710000              5 - Services Requirements / Scope of Work - 2    Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                               Exhibit Exhibit 1 Page 4 of 14


        5.1.10.5    If the vehicle is used to transport members in wheelchairs, it shall be equipped
                    with floor-mounted seat belts and wheelchair lock-downs or comparable safety
                    equipment for each wheelchair that it transports.

                     a. Qualified Vendors transporting a member while the member is in his or
                        her wheelchair shall have documentation that the worker has completed
                        orientation on appropriate use of the safety equipment being used.


        5.1.10.6    Persons providing transportation shall be a minimum of eighteen (18) years of
                    age and possess and maintain a valid driver license.

        5.1.10.7    The Qualified Vendor shall review driving records periodically to ensure driver
                    qualifications.

        5.1.10.8    The Qualified Vendor shall ensure that its Home and Community-Based
                    Certification includes meeting transportation requirements.

        5.1.10.9    The Qualified Vendor shall ensure sufficient staff is provided for the health and
                    safety of all members being transported, including boarding and un- boarding
                    supervision.

        5.1.10.10   For the health and safety of each member, the Qualified Vendor shall ensure
                    that all methods of transportation allow for emergency communication at any
                    time during the delivery of the service. The method of emergency
                    communication shall be appropriate to the geographic area. The Qualified
                    Vendor shall refer to the Division’s Provider Manual for guidance on examples
                    of acceptable methods of emergency communication.

 5.1.11 The Qualified Vendor shall comply with the requirements of Arizona Revised Statutes
        (“A.R.S.”) § 8-804, which requires that all direct care staff information is submitted to the
        Division Central Registry for background checks for employment. References to
        “juvenile” in A.R.S. § 8- 804 shall also include “vulnerable adult” as defined in A.R.S. §
        13-3623. A form for submitting the request is included as Section 9, Attachment G to this
        RFQVA. Use of this form is optional; however, Applicants shall submit the information
        in a format that includes the information contained in Section 9, Attachment G.

 5.1.12 The Qualified Vendor shall have on file three (3) verifiable letters of reference for each
        Direct Care Staff that clearly state the name, address, and phone number of the person
        providing the reference and make them available upon request to the Division [A.A.C.R6-
        6-1504 (D)].

 5.1.13 Beginning October 01, 2019, the Qualified Vendor shall develop agency policies with
        procedures that demonstrated the Qualified Vendor conducts and begin background checks
        of all Direct Care Workers (DCW) for employment, including DCW employees who also
        provide Respite Service, to establish the employees comply with the following standards:



 RFQVA DDD-710000              5 - Services Requirements / Scope of Work - 3   Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                      Desc
                               Exhibit Exhibit 1 Page 5 of 14


        5.1.13.1    At the time of hire and every year thereafter, conduct a search of the Arizona
                    Adult Protective Services Registry,

        5.1.13.2    At the time of hire and every three years thereafter conduct a nationwide
                    criminal background check that accounts for criminal convictions in Arizona,

        5.1.13.3    Prohibit a DCW from providing services to ALTCS members if the background
                    check results contain:
                    b. Convictions for any of the offenses listed in A.R.S. §41-1758.03(B) or (C),
                       or
                    c. Any substantiated report of abuse, neglect or exploitation of vulnerable
                       adults listed on the Adult Protective Services Registry pursuant to A.R.S.
                       §46-459.

        5.1.13.4    Upon hire and annually thereafter, obtain a notarized attestation from the DCW
                    that he/she is not:
                    a. Subject to registration as a sex offender in Arizona or any other
                       jurisdiction, or
                    b. Awaiting trial on or has been convicted of committing or attempting,
                       soliciting, facilitating or conspiring to commit any criminal offense listed
                       in A.R.S. §41-1758.03(B) or (C), or any similar offense in another state or
                       jurisdiction.

        5.1.13.5    Require DCWs to report immediately to the agency if a law enforcement entity
                    has charged the DCW with any crime listed in A.R.S. §41-1758.03(B)or (C),

        5.1.13.6    Require DCWs to report immediately to the agency if Adult Protective Services
                    has alleged that the DCW abused, neglected or exploited a vulnerable adult.

        5.1.13.7    Agencies may choose to allow exceptions to the background requirements for
                    DCWs providing services to family members only. If the agency allows a DCW
                    to provide services under this exception, the agency shall:
                    a. Notify the ALTCS member in writing that the DCW does not meet the
                       background check standards and therefore otherwise would not normally
                       be allowed to provide services,
                    b. Obtain consent from the ALTCS member to allow the DCW to provide
                       services despite the findings of the background check.
        5.1.13.8    Agencies are prohibited from allowing exceptions to the Arizona Adult
                    Protective Services Registry screening requirements for DCWs providing
                    services to family members only.

 5.1.14 Effective October 01, 2019, provider agencies required to comply with Fingerprint
        Clearance Card requirements outlined in A.R.S. Title 41, Chapter 12, Article 3.1, and may



 RFQVA DDD-710000             5 - Services Requirements / Scope of Work - 4   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                        Desc
                                Exhibit Exhibit 1 Page 6 of 14


         use a DCW’s Fingerprint Clearance Card as evidence of complying with the criminal
         background check required by this Policy, however, the agency must still comply with the
         obligation to check the Arizona Adult Protective Services Registry. DCWs are prohibited
         from providing services to ALTCS members if the DCW is precluded from receiving a
         Fingerprint Clearance Card or has a substantiated report of abuse, neglect or exploitation
         of vulnerable adults listed on the Adult Protective Services Registry pursuant to A.R.S.
         §46-459.

 5.2     Staffing

 5.2.1   The Qualified Vendor shall have a plan for the recruitment, initial and ongoing training,
         retention and monitoring of direct service staff.

 5.2.2   The Qualified Vendor shall ensure that each direct service staff meets the qualifications,
         training, and responsibilities in A.A.C. R6-6-1520 through 1533, A.A.C. R6-6-808, A.A.C.
         R6-6- 1005, and/or A.A.C. R6-6-1105, as applicable.

 5.2.3   The Qualified Vendor shall ensure that no direct service staff work unsupervised with
         members until all required training has been completed except that staff may work
         unsupervised for up to ninety (90) days following the date of hire if the only remaining
         training to be completed is the AHCCCS Direct Care Worker Training program.

 5.2.4   The Qualified Vendor shall ensure that all direct service staff are appropriately trained and
         supported to effectively meet the variety of needs of the member being served (e.g.,
         behavioral, physical or medical challenges).

 5.2.5   AHCCCS has implemented a court order under the Ball v. Betlach lawsuit related to non-
         provision of services (“NPS”) for in-home Attendant Care, Homemaker, or Respite. In
         addition, the Division requires the tracking for NPS (gaps) in Individually Designed Living
         Arrangement and Nursing services. The Qualified Vendor shall have processes in place to
         ensure that appropriately trained additional staff is available within two (2) hours of
         reporting when the primary staff person is not available, and the service is critical to assure
         the maintenance of health and safety of the member receiving service. As part of the court
         order, the Arizona Health Care Cost Containment System (“AHCCCS”) requires a
         monthly report which outlines when a member has reported a non-provision of service,
         meaning a service did not happen as scheduled. Qualified Vendors shall comply with the
         AHCCCS NPS reporting requirements as directed by the Division. Please refer to the
         Division’s “Providers & Vendors - Division of Developmental Disabilities” website for
         instructions and forms at https://des.az.gov/services/disabilities/developmental-child-and-
         adult/help-providers. The report is due by the fifth (5th) day of every month whether there
         is an NPS to report.

 5.2.6   The Qualified Vendor shall routinely monitor and supervise direct service staff to ensure
         the direct service staff has the skills and abilities to work with the members and have
         developed a positive relationship with the members, their families, or their representatives.

 5.3     Training


 RFQVA DDD-710000               5 - Services Requirements / Scope of Work - 5    Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                      Desc
                                Exhibit Exhibit 1 Page 7 of 14



 5.3.1   The Qualified Vendor shall ensure that all direct service staff, including those who are a
         relative of the member served (family member), comply with the following standards and
         requirements before providing direct services alone with members, except that (i) staff may
         work unsupervised for up to ninety (90) days following the date of hire if the only
         remaining training to be completed is the AHCCCS Direct Care Worker Training program;
         and (ii) staff may work with on-site personal supervision for up to ninety(90) days
         following the date of hire while the training described below is in progress. The following
         training shall be completed no later than ninety (90) calendar days of the date of hire with
         the agency.

         5.3.1.1    Cardiopulmonary Resuscitation (“CPR”) and First Aid.
                     a. Training in CPR and First Aid shall be provided or sponsored by a
                        Nationally-recognized organization.
                     b. Training sessions shall be in person for the participant to demonstrate
                        learned skills such as chest compressions, and first aid skills. Web-based
                        training without the benefit of on-site return demonstration of skills is not
                        acceptable.
                     c. The worker shall obtain and maintain certification in the CPR and first aid
                        training.

         5.3.1.2    Article 9, Managing Inappropriate Behaviors (A.A.C. R6-6-906A.-G.) by
                    instructors certified by the Division. Article 9 training shall follow the
                    Division’s training and testing guidelines provided to all Article 9 certified
                    instructors.

         5.3.1.3    As indicated on the member’s planning document [i.e., Individual Support Plan
                    (“ISP”)], or as requested by the member, member’s representative, and/or the
                    Division, training on “Client Intervention Techniques” (also known as
                    “Prevention and Support Training”) by an instructor certified by the Division.

         5.3.1.4    The needs of the specific member served and the operations of the vendor’s
                    program.

         5.3.1.5    Additional skills needed to address the special or extraordinary needs of the
                    member as required by the member’s planning document.

 5.3.2   All training completed by direct service staff shall be documented in the direct service
         staff’s personnel record.

 5.3.3   The Qualified Vendor shall encourage participation of members and members’
         representatives in presenting staff training.

 5.3.4   The Qualified Vendor shall make all training curriculum available upon the request of the


 RFQVA DDD-710000              5 - Services Requirements / Scope of Work - 6   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                                Exhibit Exhibit 1 Page 8 of 14


         Division. In addition, the Qualified Vendor shall maintain records documenting training
         for all direct service staff and make those records available upon request by the Division.

 5.4     Delivery of Services

 5.4.1   The member/member’s representative has the right and responsibility to choose from the
         available Qualified Vendors whom he or she believes will best meet the needs of the
         member. If services are provided to a group of members by one provider, such as a group
         home, the members shall collectively choose the Qualified Vendor.

 5.4.2   The Qualified Vendor shall, as set forth in each member’s planning document, deliver
         services to members in such a manner that meets the following service goals:

         5.4.2.1   To increase or maintain the self-sufficiency of members.

         5.4.2.2   To maintain the health and safety of members.

         5.4.2.3   To provide services in a manner that supports and enhances the member’s
                   independence, self-esteem, self-worth, mutual respect, value, and dignity.

 5.4.3   The Qualified Vendor shall ensure that in delivering services, specific service-related
         activities as well as staffing are:

         5.4.3.1 Available and provided at any time as specified in the member’s planning
                 document.
         5.4.3.2 Modified appropriately in order to accommodate the changing needs of the
                 member and/or his/her environment.
         5.4.3.3 Delivered in a manner that takes into consideration the primary language of the
                 member and member’s representative as well as any cultural diversity issues.
         5.4.3.4 Provided according to the personal needs, cultural considerations / preferences
                 and medical needs of the member.

 5.4.4   The Qualified Vendor shall ensure that materials, supplies, equipment and activities meet
         the varied interests, physical needs/abilities, chronological ages and cultural backgrounds
         of members.

 5.4.5   The Qualified Vendor shall ensure that services are provided by appropriately qualified
         and trained staff, including ensuring that all tasks required to be performed by a medical
         practitioner are performed by a qualified medical practitioner.

 5.4.6   The Qualified Vendor shall ensure that services are provided in the least restrictive
         environment.

 5.4.7   The Qualified Vendor shall ensure that children and adults are not served together unless



 RFQVA DDD-710000               5 - Services Requirements / Scope of Work - 7   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                                Exhibit Exhibit 1 Page 9 of 14


         specifically approved in the child’s planning document.

 5.4.8   The Qualified Vendor shall not provider more than one (1) type of habilitation service to a
         member at the same time [e.g., Habilitation Group Home (HAB) at the same time as
         Habilitation Support (HAH)].

 5.4.9   The Qualified Vendor direct service staff shall not provide more than one (1) service at a
          time to one or more members.

 5.4.10 Agreement services billed to the Division shall be provided by paid staff.

 5.4.11 Service authorized and provided to a member pursuant to the Arizona Long-Term Care
        System (“ALTCS”) may not be used in place of service provided under or subsidized
        pursuant to the Individuals with Disabilities Education Act.


 5.5     Service (Prior) Authorization

 5.5.1   Service authorizations and the number of units or days of service will be set by the
         Division. Changes in authorizations and/or the number of units or days will not require an
         amendment to the QVA.

 5.5.2   Prior authorization is required for all services before service delivery.

 5.5.3   Authorization of a service or the number of service units is subject to change.

 5.5.4   The Qualified Vendor is responsible for verifying that service is authorized prior to
         providing the service.

 5.5.5   Authorization is specific to a member in a particular setting and is not transferable to other
         members.

 5.5.6   Prior to making any changes in the number of units or days of service provided (including
         an increase or decrease in the number of units or days of service) and/or a change in the
         setting, the Qualified Vendor shall ensure that it has received the appropriate new
         authorization from the Division. The Qualified Vendor shall not bill for services in excess
         of either the daily or aggregate amounts authorized by the Division.

 5.5.7   For the member authorized to receive hourly in-home services, the member/member’s
         representative may request a change in specific worker at any time from the Qualified
         Vendor. If the Qualified Vendor, prior to the next scheduled service delivery date, does not
         or cannot provide an alternative in-home worker acceptable to the member/member’s
         representative, the member/member’s representative may request from the Division a
         change of vendor.




 RFQVA DDD-710000               5 - Services Requirements / Scope of Work - 8   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                        Desc
                                Exhibit Exhibit 1 Page 10 of 14


 5.6     Vendor Calls and Referrals for Services

 5.6.1   Vendor Calls.

         5.6.1.1 Requirements for the Vendor Call Process are located in the Division’s Provider
                 Manual.
         5.6.1.2 Vendor calls will be used to identify a viable Qualified Vendor.

 5.6.2 Interested Qualified Vendors that have qualified staff available to provide service as
       outlined in the vendor call must respond using the Division’s vendor call system.

 5.6.3   The Division will confirm that the member’s needs can be met by the Qualified Vendor.

 5.6.4   Referrals for Service. When a Qualified Vendor receives a referral for services, the
         Qualified Vendor shall:
         5.6.4.1   Assess the referred member for the service(s) in the referral. Ensure that direct
                   service staff identified to provide the service has the necessary skills and training
                   as identified in the member’s planning document (I.E. as Prevention and Support,
                   language skills) to provide services to the member.
         5.6.4.2   Inform the Division’s referral source whether the Qualified Vendor has the
                   interest in serving the member.
         5.6.4.3   Meet or confer with the member and/or the member’s representative prior to the
                   start of service delivery to obtain necessary information and have an orientation
                   to the specific needs of the member, including obtaining all required consents.
         5.6.4.4   Obtain service authorization from the Division prior to the service start date.
 5.6.5   For emergency referrals, the Division will contact the Qualified Vendor and request an
         immediate response as to whether the provider can appropriately address the emergency
         needs of the member.

 5.7     Member Planning Document and Related Activities

 5.7.1 As part of the member’s planning process, the Qualified Vendor shall, as appropriate, assist
       the member’s planning team (e.g., ISP/IFSP team) in developing the member’s planning
       document (e.g., ISP/IFSP) and facilitating its implementation. The Qualified Vendor shall
       support all the applicable planning document goals and ensure that all applicable objectives
       are implemented. [See Division of Developmental Disabilities, Operations Manual,
       Chapter 2000, Support Coordination (https://des.az.gov/home/division-operations-
       manual) for a detailed discussion of the development of the planning document and
       Division of Developmental Disabilities, Provider Policy Manual, Chapter 44, Qualified
       Vendor           Responsibilities       for        Planning         Team           Meetings
       (https://des.az.gov/content/providers-provider-manual )].

 5.8     Quality Management Plan


 RFQVA DDD-710000               5 - Services Requirements / Scope of Work - 9    Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                        Desc
                                Exhibit Exhibit 1 Page 11 of 14



 5.8.1   The Qualified Vendor shall develop and maintain a quality management plan in order to
         continuously monitor the delivery of services and to ensure that the services are
         appropriately meeting the objectives set forth in members’ planning documents. The
         Qualified Vendor shall keep the quality management plan on file and make the plan
         available to the Division or members/ families/member representatives upon request.

 5.8.2   The quality management plan shall contain elements that address the following:

         5.8.2.1   Incident management, corrective action and preventions.

         5.8.2.2   Complaints and grievances.

         5.8.2.3. Solicitation of input from members, families and/or member representatives
                  including input on member satisfaction, the hiring and/or evaluation of direct
                  service staff, and the improvement of services.

         5.8.1.4   Opportunities provided to members/families/member representatives to be
                   actively involved in Qualified Vendor operations.

         5.8.1.5   Monitoring and evaluation of services provided (i.e., measurement of outcomes
                   as it relates to the planning document) and the improvement of the quality and
                   appropriateness of services.

 5.9     Transition of Members to other Providers

 5.9.1   There are a number of circumstances under which a Qualified Vendor will become
         involved in the transitioning of a member to another service provider. All Qualified
         Vendors shall assist the Division in the transition of the member to the new provider. This
         may include working closely with the member and family, providing all necessary support
         services to ensure a smooth transition, and transferring of pertinent records to the new
         provider. If the Qualified Vendor participates in a transition placement process, it shall
         maintain documentation of participation and development of the member’s planning
         document.

 5.10    Recordkeeping

 5.10.1 The Qualified Vendor shall maintain books and records related to services and
        expenditures as required by the Division in rule or policy or in this RFQVA, as may be
        amended. Documents that the Qualified Vendor shall have on file and available for
        inspection include but are not limited to:

         5.10.1.1 Articles of Incorporation, partnership agreements and/or Internal Revenue
                  Service letters, as applicable.

         5.10.1.2 Copies of all licenses, certifications, registration or disclosure forms, or any other
                  documents filed or submitted to, or issued by, any governmental authority


 RFQVA DDD-710000               5 - Services Requirements / Scope of Work - 10   Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                        Desc
                               Exhibit Exhibit 1 Page 12 of 14


                  including but not limited to AHCCCS.

       5.10.1.3     Copies of documentation of successfully completed training.

       5.10.1.4     A current organizational chart that outlines the functional structure of the
                    organization, including all program areas and staff positions.

       5.10.1.5     If applicable, a complete list of the members of its Board of Directors, partners,
                    or owners, including names, titles, addresses and phone numbers.

       5.10.1.6     Current written job descriptions, which include minimum qualifications for
                    training and experience, for each position that will be utilized in the provision
                    of a service under the QVA.
       5.10.1.7     Current resumes/applications for each person who will be providing services
                    under the QVA. Any documentation regarding personnel actions shall be kept
                    with the person’s resume/application.

       5.10.1.8     Current resumes for persons serving in administrative/management positions.

       5.10.1.9     Documentation of inspections and licenses necessary to operate a residential
                    setting.

       5.10.1.10 Copies of vehicle maintenance records and safety inspections for all vendor
                 owned or leased vehicles used to transport members.

       5.10.1.11 Proof of hours worked by its direct service staff; proof of hours worked shall
                 be set out in time sheets or equivalent documents, or a data system that complies
                 with A.R.S. § 18-442 when using electronic or digital signatures. Any data
                 system utilized by a Qualified Vendor must identify controls to ensure the
                 accuracy and integrity of the data. Direct service staff may include but is not
                 limited to salaried employees, hourly employees, subcontracted staff, agency
                 supervisors, managers or owners.

                    a. The Qualified Vendor acknowledges that procuring and maintaining proof of
                       hours worked that has been appropriately signed or verified at or near the
                       time the work is performed comprises a material part of the Qualified
                       Vendor’s performance.

                    b. The Qualified Vendor agrees that an attestation, affidavit, or other method
                       of proof that is made, signed, or verified after the Qualified Vendor submits
                       the claim for payment is insufficient as proof of hours worked.

                    c. Failure to procure and maintain proof of hours worked as set out above and
                       as in “Recordkeeping and Reporting Requirements” of Section 7, Service
                       Specifications for each service, shall be sufficient grounds for the Division
                       to deny payment for services and for imposition of other appropriate
                       contract sanctions.


 RFQVA DDD-710000              5 - Services Requirements / Scope of Work - 11   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                                Exhibit Exhibit 1 Page 13 of 14



 5.10.2 The Qualified Vendor shall maintain a file on each member. A member’s file should
        include the following, as applicable:

        5.10.2.1    Pertinent documents related to the member’s planning document, such as the
                    member’s planning document and the member’s behavioral health treatment
                    plan.

        5.10.2.2    Record of services rendered (including administration of medications)
                    and the member’s response to services.
        5.10.2.3    Documentation of communications with the member, member’s representative,
                    other service providers, the Support Coordinator, and other persons in order to
                    maintain a complete and accurate record regarding services delivered to the
                    member.

        5.10.2.4    Copy of the orientation document.

        5.10.2.5    Copy of the member’s attendance sheets.

        5.10.2.6    Copy of the member’s progress reports.

        5.10.2.7    Documentation of incidents related to the member and/or complaints related to
                    the Qualified Vendor’s care of the member and documentation of resolution.

        5.10.2.8    All required consents, such as General Consent and/or Consent for Use of
                    Behavior Modifying Medications.

 5.10.3 All records created and maintained by the Qualified Vendor that pertain to the member
        shall be made available to the member or his/her legal representative for a period of six (6)
        years after the Qualified Vendor received its final payment. Upon request, the Qualified
        Vendor shall produce a legible copy of any or all such records at no cost to the member or
        his/her legal representative. The member is entitled to one (1) free copy per year.

 5.10.4 The Qualified Vendor shall provide incident reports to the member/or members
        responsible person on request. The Qualified Vendor may redact all information protected
        from disclosure under the Health Insurance Portability and Accountability Act of 1996 and
        all applicable implementing Federal regulations. Receipt by the Division of a notice of
        anticipated inability or unwillingness to comply as required by this section constitutes
        ground for the termination of this Agreement.

 5.11   Application and Use of Rate Book and Billing Manual

 5.11.1 In accordance with A.R.S. § 36-557, M, the Division has published a Rate Book describing
        the rates and rate structure for services described in this RFQVA. The Rate Book is
        available on the Division’s Help for Providers/ Provider Network Information webpage at
        https://des.az.gov/services/disabilities/developmental-child-and-adult/help-providers. The



 RFQVA DDD-710000              5 - Services Requirements / Scope of Work - 12   Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-1 Filed 09/18/20 Entered 09/18/20 20:43:59                       Desc
                                Exhibit Exhibit 1 Page 14 of 14


        Rate Book, including any updates, is incorporated by reference into this RFQVA. Qualified
        Vendors shall be paid the applicable rates as reflected in the Rate Book.

 5.11.2 The Division and the Qualified Vendor acknowledge that the rate models used to determine
        the Benchmark Rates do not necessarily reflect actual cost profiles. Actual patterns of
        expenditures by Qualified Vendors may be different from those outlined in a given rate
        model.

 5.11.3 The Division has also published a billing instruction manual. The manual specifies the
        billing requirements that shall be followed by providers in order to file a claim for services
        under this RFQVA. The billing instruction manual, including any updates, is incorporated
        by reference into this RFQVA. Throughout the term of the contract, the Division’s billing
        codes, billing units and associated billing rules are subject to change. Refer to the
        Division’s Help for Providers/ Provider Network Information webpage at
        (https://des.az.gov/services/disabilities/developmental-child-and-adult/help-providers) for
        information regarding billing codes, billing units and associated billing rules.




 RFQVA DDD-710000              5 - Services Requirements / Scope of Work - 13   Effective 01-17-2020
